As filed with the Securities and Exchange Commission on , 2008 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PREMIER FINANCIAL BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) Kentucky 6022 61-1206757 (State or Other Jurisdiction (Primary Standard Industrial (I. R. S. Employer of Incorporation or Organization) Classification Code Number) Identification Number) 2883 Fifth Avenue Huntington, West Virginia 25702 (304)525-1600 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Robert W. Walker Premier Financial Bancorp, Inc. 2883 Fifth Avenue Huntington, West Virginia 25702 (304)525-1600 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) with copies to: Thomas J. Murray, Esq. Charles D. Dunbar, Esq. Daniel J. Konrad, Esq. Elizabeth Osenton Lord, Esq. Huddleston Bolen LLP Jackson Kelly PLLC 611 Third Avenue 1600 Laidley Tower P.O. Box 2185 P.O. Box 553 Huntington, West Virginia 25722-2185 Charleston, West Virginia 25322 (304) 691-8398 (304) 340-1196 Approximate date of commencement of proposed sale to the public: as soon as practicable after this registration statement becomes effective. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o 1 If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to Be Registered(1) Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Stock, no par value per share 1,290,000 shares Not applicable $ 16,376,550 $ 668.10 (1) The number of shares of common stock, no par valueper share of Premier Financial Bancorp, Inc. to be registered pursuant to this Registration Statement represents the maximum number of shares issuable by Premier Financial Bancorp, Inc. upon consummation of the mergerof (i) a wholly owned subsidiary of Premier Financial Bancorp, Inc. and Citizens First Bank, Inc.and (ii) a wholly owned subsidiary of Premier Financial Bancorp, Inc. and Traders Bankshares, Inc. (2) The proposed maximum aggregate offering price is estimated solely to determine the registration fee and reflects the market price of Premier Financial Bancorp, Inc. common stock to be issued in connection with the mergers, computed in accordance with Rule 457(c) and Rule 457(f) under the Securities Act of 1933, as amended, based upon the average of the high and low sales prices ($ 12.99 and $ 12.40) of Premier Financial Bancorp, Inc. common stock as reported on The Nasdaq on February 15, 2008. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1933, AS AMENDED, OR UNTIL THIS REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. MERGER PROPOSAL — YOUR VOTE IS VERY IMPORTANT You are cordially invited to attend the special meeting of the shareholders of Citizens First Bank, Inc. (“Citizens First”) to be held on , 2008 at a.m. at the offices of Citizens First, 601 Washington Street, Ravenswood, West Virginia. At the special meeting, you will be asked to approve the proposed merger of Citizens First with and into CFB Interim Bank, Inc., a wholly owned subsidiary of Premier Financial Bancorp, Inc. (“Premier Financial”) (the “Merger”).In the Merger, each share of Citizens First common stock that you own will be exchanged for 1.20 shares of Premier Financial common stock and cash; the amount of cash will be determined by taking the volume-weighted average of the closing price of Premier Financial Common Stock for the five (5) trading days ending with the fifth business day before the effective time of the Merger (the “Effective Time”) multiplied by 1.20 and subtracting that amount from $29.25.The difference shall be the cash consideration; in no event, however, shall the cash consideration exceed $13.25 per share. We expect the Merger to be tax-free with respect to the shares of Premier Financial common stock that you receive. You may have to recognize income or gain for tax purposes for the cash you receive in the Merger. The Merger proposal is described in this proxy statement/prospectus. We encourage you to read this entire document carefully, including the “Risk Factors” section beginning on page . Your board recommends that you vote FOR the Merger. We need your vote to complete the Merger. Whether or not you plan to attend the special meeting, please complete, sign and date the enclosed proxy card and return it promptly in the enclosed envelope. The presence of a majority of the outstanding shares of Citizens First Common Stock, by person or by proxy, is necessary to constitute a quorum in order to have a special meeting.A favorable vote by a majority of shares voting at the special meeting is required to approve the Merger Agreement. You should obtain current market quotations on shares of Premier Financial common stock, which is listed on National Association of Securities Dealers, Inc. Automated Quotations System (“NASDAQ”) Global Market under the symbol “PFBI”. Thomas M. Lookabaugh President and Chief Executive Officer Citizens First Bank, Inc An investment in Premier Financial common stock in connection with the merger involves certain risks and uncertainties. See “Risk Factors” beginning on page of this proxy statement/prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued in the Merger or determined if this proxy statement/prospectus is accurate or adequate. It is illegal to tell you otherwise. The securities to be issued in the Merger are not savings or deposit accounts and are not insured by the Federal Deposit Insurance Corporation or any other federal or state governmental agency. This proxy statement/prospectus is dated , 2008 and is being first mailed to shareholders on or about , 2008. CITIZENS FIRST BANK, INC. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON , 2008 YOU ARE HEREBY NOTIFIED of and invited to attend the specialmeeting of shareholders of Citizens First Bank, Inc., a West Virginia corporation, to be held on , , 2008 at a.m. at the offices of Citizens First, 601 Washington Street, Ravenswood, West Virginia, for the purpose of considering and voting upon the following: 1. A proposal to approve and adopt the Agreement of Merger dated as of October 24, 2007, between Premier Financial Bancorp, Inc. and Citizens First Bank, Inc. and CFB Interim Bank, Inc. (hereinafter the “Merger Agreement”) and the transactions contemplated thereby. The Merger Agreement provides that Citizens First Bank, Inc. will merge with and into a subsidiary of Premier Financial Bancorp, Inc., upon the terms and subject to the conditions set forth in the Merger Agreement, as more fully described in the accompanying proxy statement/prospectus. 2. A proposal to adjourn the meeting to a later date or dates, if necessary, to permit further solicitation of proxies in the event there are not sufficient votes at the time of the meeting to approve the matters to be considered by the shareholders at the meeting, as more fully described in the accompanying proxy statement/prospectus. 3. Such other matters as may properly come before the special meeting. Our board of directors has determined that the terms of the Merger are fair to and in the best interests of Citizens First Bank, Inc. and our shareholders, has approved and adopted the Merger Agreement, and unanimously recommends that our shareholders vote “FOR” the approval and adoption of the Merger Agreement and the transactions contemplated thereby. Our board of directors has fixed the close of business on , 2008 as the record date for determination of our shareholders entitled to receive notice of and to vote at the special meeting. The special meeting may be adjourned or postponed from time to time upon approval of our shareholders without any notice other than by announcement at the special meeting of the adjournment or postponement thereof, and any and all business for which notice is hereby given may be transacted at such adjourned or postponed special meeting. The presence of a majority of the outstanding shares of Citizens First Common Stock, by person or by proxy, is necessary to constitute a quorum in order to have a special meeting.A favorable vote by a majority of shares voting at the special meeting is required to approve the Merger Agreement.Please complete, date, sign and promptly return the enclosed proxy card, which is solicited by your board of directors, in the enclosed envelope, whether or not you expect to attend the special meeting. You may revoke the proxy at any time before its exercise by delivering to us a written notice of revocation, by delivering to us a duly executed proxy card bearing a later date or by voting in person at the special meeting. Failure to return a properly executed proxy card, or to vote at the special meeting, will have the same effect as a vote against the Merger Agreement and the transactions contemplated thereby. By Order of the Board of Directors Thomas M. Lookabaugh , 2008 President and Chief Executive Officer TABLE OF CONTENTS Page ADDITIONAL INFORMATION QUESTIONS AND ANSWERS ABOUT THE SHAREHOLDER MEETING AND THE MERGER SUMMARY RISK FACTORS FORWARD-LOOKING STATEMENTS PRICE RANGE OF COMMON STOCK AND DIVIDENDS SUMMARY SELECTED FINANCIAL DATA THE SPECIAL MEETING General Matters to be Considered Proxies Solicitation of Proxies Record Date and Voting Rights Vote Required Recommendation of the Citizens First Board of Directors APPROVAL OF THE MERGER Merger Merger Consideration No Fractional Shares Dissenters’ Appraisal Rights Background of the Merger; Board Recommendations and Reasons for the Merger Premier Financial’s Reasons for the Merger Interests of Certain Persons in the Merger Conditions of the Merger Representations and Warranties Termination of the Merger Agreement Termination Fee Waiver and Amendment Indemnification; Directors’ and Officers’ Insurance Closing Date; Effective Time Regulatory Approvals Conduct of Business Pending the Merger Accounting Treatment Management and Operations after the Merger Resales of Premier Financial Common Stock PROPOSED ACQUISITION Regulatory Matters Regarding Traders Officers of Traders Entitled to Severance Traders Bank Signage and Board Members CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE MERGER General The Merger Consequences to Shareholders Backup Withholding and Reporting Requirements INFORMATION ABOUT PREMIER FINANCIAL BANCORP, INC. AND CITIZENS FIRST BANK, INC. PREMIER FINANCIAL BANCORP, INC. Description of Business Business - General Competition Regulatory Matters Number of Employees Properties Legal Proceedings Management’s Discussion and Analysis of Financial Conditions and Results of Operations – Year End 2006 Management’s Discussion and Analysis of Financial Condition and Results of Operations – September 30, 2007 CITIZENS FIRST BANK, INC. DESCRIPTION OF PREMIER FINANCIAL COMMON STOCK General Common Stock Preemptive Rights Certain Provisions of the Bylaws Shares Eligible for Future Sale COMPARATIVE RIGHTS OF SHAREHOLDERS ADJOURNMENT OF THE MEETING LEGAL MATTERS EXPERTS WHERE YOU CAN FIND MORE INFORMATION OTHER MATTERS PREMIER CONSOLIDATED FINANCIAL STATEMENTS December 31, 2006, 2005, 2004 (Audited) PREMIER CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 and December 31, 2006 (Unaudited) Appendix I – Agreement of Merger dated as of October 24, 2007, between Premier Financial Bancorp, Inc. and Citizens First Bank, Inc. and CFB Interim Bank, Inc. Appendix II – West Virginia Code 31D-13-1301, et seq. - Appraisal Rights ADDITIONAL INFORMATION This proxy statement/prospectus incorporates certain business and financial information about Premier Financial Bancorp, Inc. from other documents filed with the SEC that is not included in or delivered with this proxy statement/prospectus. This information is available to you without charge upon oral or written request to: Brien M. Chase Premier Financial Bancorp, Inc. 2883 Fifth Avenue Huntington, WV 25702 (304) 525-1600 If you would like to request any documents, please do so by , 2008 in order to receive them before the shareholder meeting. QUESTIONS AND ANSWERS ABOUT THE SHAREHOLDER MEETING AND THE MERGER Q: What will shareholders be voting on at the special meeting? A: Shareholders will be voting on the following matters: • A proposal to approve and adopt the Merger Agreement between Premier Financial Bancorp, Inc. (“Premier Financial”) and Citizens First Bank, Inc. (“Citizens First”) and CFB Interim Bank, Inc. (“CFB Interim Bank”) and the transactions contemplated thereby. • A proposal to adjourn the meeting to a later date or dates, if necessary, to permit further solicitation of proxies in the event there are not sufficient votes at the time of the meeting to approve the matters to be considered by the shareholders at the meeting. Shareholders will also consider any other matters that may properly come before the meeting. Q: Why is Citizens First proposing the Merger? A: We believe the proposed Merger is in the best interests of Citizens First and its shareholders. Our board of directors believes that combining with Premier Financial provides significant value to our shareholders and provides shareholders the opportunities for growth offered by the combined company.Additionally, Premier Financial is a publicly-traded company, so Citizens First shareholders will have a greater market access in the event the shareholder wishes to sell the shares received by the shareholder. You should review the reasons for the Merger described in greater detail under the caption “Background of the Merger; Board Recommendations and Reasons for the Merger” beginning on page . Q: When and where is the shareholder meeting? A: The special meeting is scheduled to take place on , , 2008, at a.m., local time, at the offices of Citizens First, 601 Washington Street, Ravenswood, West Virginia. Q: What does the Citizens First board of directors recommend? A: The Citizens First board of directors has approved the Merger Agreement. The Citizens First board recommends that shareholders vote “FOR” the proposal to approve the Merger Agreement and the transactions contemplated thereby. Q: What will shareholders receive for their stock? A: For each share of Citizens First common stock that you own, you will receive: (1) 1.20 shares of Premier Financial common stock; and (2) cash; the amount of cash will be determined by taking the volume-weighted average of the closing price of Premier Common Stock for the five (5) trading days ending with the fifth business day before the Effective Time multiplied by 1.20 and subtracting that amount from $29.25.The difference shall be the cash consideration; in no event, however, shall the cash consideration exceed $13.25 per share. Q: Is my vote needed to adopt the Merger Agreement and to approve the transactions contemplated thereby? A: Yes.The presence of a majority of the outstanding shares of Citizens First Common Stock, by person or by proxy, is necessary to constitute a quorum in order to have a special meeting.A favorable vote by a majority of shares voting at the special meeting is required to approve the Merger Agreement. The special meeting may be adjourned, if necessary, to solicit additional proxies in the event there are not sufficient votes at the time of the special meeting to approve the Merger Agreement.The affirmative vote of the holders of a majority of the common shares represented, in person or proxy, at the special meeting is required to adjourn such special meeting. Q: How do I vote? A: If you were the record holder of Citizens First common shares as of , 2008, you may vote in person by attending the special shareholders meeting or, to ensure that your common shares are represented at the special meeting, you may vote your common shares by signing and returning the enclosed proxy card in the postage-paid envelope provided. If you hold Citizens First common shares in the name of a broker, bank or other nominee, please see the discussion below regarding common shares held in “street name.” Q: What will happen if I fail to vote or abstain from voting? A: If you are a Citizens First shareholder, your failure to vote may prevent Citizens First from attaining the quorum necessary to hold the special meeting.A vote to abstain will have the same effect as a vote “AGAINST” the proposal to adopt the Merger Agreement and the transactions contemplated thereby. A vote to abstain will have the same effect as a vote “AGAINST” the proposal to approve the adjournment of the Citizens First special meeting, if necessary, to solicit additional proxies.The failure to vote, however, will have no effect on the proposal to approve the adjournment of the Citizens First special meeting, if necessary, to solicit additional proxies. Q: If my common shares are held in a stock brokerage account or by a bank or other nominee (in “street name”), will my broker, bank or other nominee vote my common shares for me? A: No. You must provide your broker, bank or nominee (the record holder of your common shares) with instructions on how to vote your common shares.Please follow the voting instructions provided by your broker, bank or nominee. If you do not provide voting instructions to your broker, bank or nominee, then your common shares will not be voted by your broker, bank or nominee. Q: How will my common shares be voted if I return a blank proxy card? A: If you sign, date and return your proxy card and do not indicate how you want your common shares to be voted, then: • your Citizens First common shares will be vote “FOR”the adoption of the Merger Agreement and the approval of the transactions contemplated thereby; and • your Citizens First common shares will be voted “FOR”the approval, if necessary, of the adjournment of the special meeting to solicit additional proxies. Q: Can I change my vote after I have submitted my proxy? A: Yes.You may revoke your proxy at any time before a vote is taken at the special meeting by: • filing a written notice of revocation with the Secretary of Citizens First, at 601 Washington Street, Ravenswood,
